DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 21-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,640,941. Although the claims at issue are not identical, they are not patentably distinct from each other because they merely broaden limitations of the claims of the patent by omitting words and using synonyms. For example claim 1 of the instant application recites “a Raman amplifier configured to detect observed optical losses of a transmission line via a pulse and to pump the transmission line when the observed losses satisfy optical threshold criteria” which is merely another way of writing  “a distributed Raman amplifier configured to detect observed optical losses of a transmission line via a pulse and to pump the transmission line when the observed losses satisfy optical threshold criteria”. The limitation “a length of fiber coupled with the Raman amplifier, wherein the length of fiber is configured to offset aggregated losses from at least one optical point-loss source by causing the observed optical losses observed by the Raman amplifier to satisfy the optical threshold criteria” is obvious from  “a spool of fiber disposed between and coupled with the distributed Raman amplifier and a set of optical point-loss sources, the spool having sufficient fiber length to offset aggregated losses from the set of  optical point-loss sources by causing the observed optical losses observed by the distributed Raman amplifier to satisfy the optical threshold criteria” since a set of optical point-loss sources contains at least one optical-point loss, and a distributed Raman amplifier is one in which a transmission line is pumped.  Claim 41 of the instant .
Claim 45 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. Patent No. 9,640,941 in view of Flannery et al. (US 2003/0123133). Claim 21 of U.S. Patent No. 9,640,941 includes the limitations “measuring aggregate losses in the distributed Raman amplifier system; comparing the aggregate losses to a threshold below which a distributed Raman amplifier is permitted to pump a transmission line; and if the aggregate losses are above the threshold, employing a spool of fiber to optically couple the distributed Raman amplifier to a set of optical point-loss sources, wherein employing the spool comprises selecting a fiber of sufficient length to offset aggregated losses arising from the optical point-loss sources to enable the distributed Raman amplifier to pump the transmission line”  which are merely different wording for the steps in claims 45. However, U.S. Patent No. 9,640,941 does not specifically disclose “a computer-readable non-transitory storage medium carrying one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus to” carry out the steps of the method.  However, this limitation was notoriously well-known in the optical amplifier art; see Flannery et al. who disclose computer –readable non-transitory storage of instructions (para. [0051] & [0054]) for methods of controlling light sources which apply pulsed light to an optical fiber, and measuring  reflected data for testing (para.  [0017-0018]). It would have been obvious to one skilled in the art, e. g. an optical engineer, to perform the method claimed in U.S. Patent No. 9,640,941 with a computer for ease of varying the details of the method by changing software, and communication with a human operator.
Information Disclosure Statement
The information disclosure statements filed on July 10, 2020 and April 24, 2020 have been considered by the Examiner.  

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/ERIC L BOLDA/               Primary Examiner, Art Unit 3645